     Case 0:21-cr-60067-AHS Document 15 Entered on FLSD Docket 03/22/2021 Page 1 of 1
                                   COURT M INUTES/ORDER
                      United States M agistrate ludge Patrick M .Hunt
                                                                                Date: 3/22/21 Time:11:00a.m.
Defendant:PaulMiller                           1#:32607-509 Case#: 21-60067-SinghaI/S
AUSA: Kiran Bhat(Joe Cooley-Duty)                     Attorney: JamesLewis,Esq
Violation: Possession ofa firearm by convicted felon
Proceeding:Arraignmenton Superseding Indictment                    CJA Appt:
Bond/PTD Held: C'Yes eNo         Recommended Bond:
Bond Setat:Detained(Hearing Held)                    Co-signed by:
 r*1 Surrenderand/ordo notobtainpassports/traveldocs       Language: English
       Reportto PTSas direded/or        x'saweek/monthby                   Disposition'
                                                                                      .
       phone:       x'saweek/monthinperson                                                        -
       Random urine testing by PretrialServices
       Treatm ent as deem ed necessary                                                .
       Refrain from excessive use ofalcohol                                                        .             ... ..


       Participate in m entalhealth assessm ent & treatm ent
 &     Maintainorseekfull-timeemployment/education
       Nocontad withvictims/witnesses
       No firearm s
       Notto encum berproperty
 &     Maynotvisittransportationestablishments
       HomeConfinement/EledronicMonitoringand/or                                   t '. ,, .'- -e-.'
       Curfew 24 hours pm to            am,paid by                             'NEt Grliity rl(îa entered
       AlIOW anCeS:M edicalneeds,courtappearances,attorney visits,              JtlrY trlal Clelmalltled
       FQligiOUSlem gloym ent                                                                       R    -
 X     Yr'3VPIextendedtO: SDFL
 &     Other:AppearataIlcourthearingandcommitnonew crimes.
NEXTCOURT APPEARANCE      oate:               rlme:            Judge:                           Pl
                                                                                                 ate:

ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:                                                   -              -


Status Conference RE:
Check if        The motion to continue to perm i
                                               t the defendant to hire counœ lis GM NTED.The ti
                                                                                              m e from te ay l rough th.
Applicable: r   ree eduled dateisexcludedfrom the deadli
                                                       ne f
                                                          ortri
                                                              a las com put
                                                                          ed under t
                                                                                   heSpeedyTrialAct, sincetheendsofjusti
                                                                                                                       o
                Orvedbygrantingl iscontinuanceoutwei ghm eintereA ofthedefendantandthepubli cinspeedytal.
D.A.R.//.'
         P .%X5       .                                                  TimeinCourt:                  z*& z
                                                                                                Page:
